PER CURIAM.
John Earl Hubbard appeals his convictions and the sentences imposed for the offenses of attempted sexual battery and burglary of a dwelling. We affirm the convictions. We reject the appellant’s attacks on his convictions, including his challenge to the constitutionality of the habitual offender statute. See Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990). We affirm the habitual offender sentence imposed on the burglary conviction.
The appellant correctly asserts that the forty year sentence on the attempted sexual battery, a second degree felony, exceeds the statutory maximum of thirty years. § 775.084(4)(b)2, Fla.Stat. (1988 Supp.).
Accordingly, we affirm both convictions and the sentence imposed for burglary. We reverse the sentence imposed for attempted sexual battery and remand for re-sentencing.
DANAHY, A.C.J., and FRANK and HALL, JJ., concur.